1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 1-6 are objected to because of the following informalities:  
 	Claim 1, line 5, the term of “the at least one internal circuit” lacks proper antecedent basic. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
4. 	Claims 1-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Gillespie et al [US8670221].
Claim 1, Gillespie et al disclose a disconnect/test terminal block comprising: a body 100 including a front side, and a back side including a protruding part A; at least one internal circuit 200 disposed in the body;
 	at least one case wire terminal 122 disposed on the front side of the body and coupled to the at least one internal circuit; and
 	at least one field cable terminal 124 disposed on the back side of the body on the protruding part A and coupled to the at least one internal circuit.
Claim 2, Gillespie et al disclose the disconnect/test terminal block of claim 1, further comprising at least one test switch 300.
Claim 3, Gillespie et al disclose the disconnect disconnect/test terminal block of claim 1, further comprising mounting hardware R1, R2.

Claim 5, Gillespie et al disclose the disconnect/test terminal block of claim 3, wherein the mounting hardware is coupled to the at least one internal circuit and configured to provide a ground path to an external ground [col. 7, lines 37-39].
Claim 6, Gillespie et al disclose the disconnect/test terminal block of claim 1, wherein the protruding part A is configured to fit inside a hole on a ground plane 145 on which the disconnect/test terminal block is mounted.

    PNG
    media_image1.png
    227
    728
    media_image1.png
    Greyscale

5.	Claims 7-14 are rejected under 35 U.S.C. 102(b) as being anticipated by Applicant Admitted over Prior Art (AAPA).
Claim 7, AAPA discloses a system [fig. 14a]  comprising:
 	at least one disconnect/test terminal block, each at least one disconnect/test terminal block [of 100] comprising:
 	a body including a front side, and a back side including a protruding part A;
 	at least one internal circuit 200 disposed in the body;
 	at least one case wire terminal 122 disposed on the front side of the body and coupled to the at least one internal circuit;
 	at least one field cable terminal 124 disposed on the back side of the body on the protruding part and coupled to the at least one internal circuit; and block mounting hardware; 

at least one hole protruding from the front side of the ground plane to the back side of the ground plane; board mounting hardware coupled to the ground plane; wherein the block mounting hardware of each at least one disconnect/test terminal block is coupled to the board mounting hardware; and wherein 
 	the protruding part of each at least one disconnect/test terminal block protrudes through the at least one hole in the ground plane.
 	Claim 8, AAPA discloses the system of claim 7, further comprising at least one case wire disposed at the front side of the ground plane and coupled to the at least one case wire terminal.
Claim 9, AAPA discloses the system of claim 7, further comprising at least one field cable disposed at the back side of the ground plane and coupled to the at least one field cable terminal.
 	Claim 10, AAPA discloses the system of claim 7, wherein the board mounting hardware comprises at least one DIN rail.
Claim 11, AAPA discloses the system of claim 7, wherein the block mounting hardware is coupled to the at least one internal circuit and configured to provide a ground path to the board mounting hardware.
Claim 12, AAPA discloses the system of claim 7, wherein the at least one field cable terminal faces perpendicular to a plane parallel to the back side of the ground plane.
Claim 13, AAPA discloses the system of claim 7, wherein the at least one field cable terminal faces parallel to a plane parallel to the back side of the ground plane.
Claim 14, AAPA discloses the system of claim 7, wherein the at least one field cable terminal faces obliquely to a plane parallel to the back side of the ground plane.
Reponses to argument
6.	Applicant argues that:
 	“It is respectfully submitted that Gillespie does not disclose, teach or suggest a terminal block as claimed in claim 1. For example, claim 1 recites at least one case wire terminal disposed on the front side of the body, and at least one filed cable terminal disposed on the back side of the body. The instant office 
	Is not persuasive, fig. 7 of Gillespie show that both terminals 122 and 124 are not located on a same side. As seen in fig 7, the wire terminal 122 (yellow terminal) is at the surface of the side wall of the body 100, and the field cable terminal 124 (pink terminal) is deeper located in the side wall (blue side wall); in other word, the field cable terminal 124 (pink terminal) located in the other side [back side] of the front side. 
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831